Name: 82/637/EEC: Commission Decision of 7 September 1982 establishing that the 'Crystal Technology - Lithium Niobate, Optical Parametric Oscillator Crystal' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy
 Date Published: 1982-09-14

 Avis juridique important|31982D063782/637/EEC: Commission Decision of 7 September 1982 establishing that the 'Crystal Technology - Lithium Niobate, Optical Parametric Oscillator Crystal' may not be imported free of Common Customs Tariff duties Official Journal L 264 , 14/09/1982 P. 0018 - 0018*****COMMISSION DECISION of 7 September 1982 establishing that the 'Crystal Technology - Lithium Niobate, Optical Parametric Oscillator Crystal' may not be imported free of Common Customs Tariff duties (82/637/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 25 February 1982, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the 'Crystal Technology - Lithium Niobate, Optical Parametric Oscillator Crystal; ordered on 16 February 1979 and to be used for molecular spectroscopy with picosecond light pulses, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 February 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the 'Crystal Technology - Lithium Niobate, Optical Parametric Oscillator Crystal' may not be regarded as an instrument or apparatus within the meaning of Article 3 (1) and (2) of the aforementioned Regulation (EEC) No 1798/75, but consists in fact of semi-manufactured articles for a pressure measurement system; whereas Council Regulation (EEC) No 1798/75 does not apply to semi-manufactured articles; whereas, therefore, the conditions for import free of duties are not fulfilled, HAS ADOPTED THIS DECISION: Article 1 The 'Crystal Technology - Lithium Niobate, Optical Parametric Oscillator Crystal', which is the subject of an application by the Federal Republic of Germany of 25 February 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 September 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.